No. 99-60321
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60321
                           Summary Calendar



ALIDA JENKINS OBINYAM,

                                            Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                            Respondent.

                         --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-648-352

                         --------------------
                            March 24, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Alida Jenkins Obinyam petitions this court to review the

decision of Board of Immigration Appeals denying her application

for asylum and withholding of deportation.      Obinyam challenges

the Immigration Judge’s adverse credibility determination.      This

court does not review decisions based upon credibility

determinations.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).



Obinyam’s petition for review is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.